Title: To James Madison from Thomas Jefferson, 23 July 1805
From: Jefferson, Thomas
To: Madison, James


          
            Monticello July 23. 05.
          
          Th: Jefferson presents his affectionate salutations to mr. Madison and incloses him the extract of a letter from mr. Granger, giving information of constant trespasses committing on a certain species of timber growing on the public lands on lake Erie, of great value, and which he presumes should be the subject of a charge from the Secretary of state to Governor Hull. He presumes the Governor should first warn all persons by proclamation from the commission of such trespass, and be afterwards watchful to have trespassers punished by indictment according to law.
          
            P.S. Th:J. sets out on the 26th. for Bedford & will be absent 10 days.
          
        